Case 21-07702   Doc 59-1   Filed 08/26/21 Entered 08/26/21 17:43:49   Desc Exhibit
                                  1 Page 1 of 10




                           EXHIBIT 1
Case 21-07702          Doc 59-1       Filed 08/26/21 Entered 08/26/21 17:43:49      Desc Exhibit
                                             1 Page 2 of 10



                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

                                                   )
In re:                                             )   Chapter 11
                                                   )
         AIWA CORPORATION,                         )   Case No. 21-07702 (DLT)
                                                   )
                            Debtor.                )
                                                   )

                                          BID PROCEDURES

        Set forth below are the bid procedures (the “Bid Procedures”) to be employed with
respect to a proposed sale of the operating assets of Aiwa Corporation (the “Debtor”) as a going
concern transaction (the “Sale”). The Sale contemplated by these Bid Procedures is subject to
competitive bidding as set forth herein and approval by the Bankruptcy Court (as defined herein)
pursuant to Sections 363 and 365 of title 11 of the United States Code (the “Bankruptcy Code”).

         On August 26, 2021, the Debtor filed its Motion for Order Pursuant to Sections 363 and
365 of the Bankruptcy Code and Bankruptcy Rules 2002, 6004 and 6006 to (A) Approve
Comprehensive Sale Process, (B) Approve Bid Procedures and Certain Bid Protections, (C)
Schedule a Sale Hearing, (D) Approve Form and Manner of Notice Related Thereto, (E)
Authorize Sale Free and Clear of All Liens, Claims, Interests and Encumbrances, (F) Authorize
Assumption and Assignment of Certain Executory Contracts and Unexpired Leases and Proposed
Cure Amounts with Respect Thereto and (G) Grant Related Relief [Docket No. ---] (the “Sale
Motion”). In September, 2021, the United States Bankruptcy Court for the Northern District of
Illinois, Eastern Division (the “Bankruptcy Court”) entered its Order Pursuant to Sections 363
and 365 of the Bankruptcy Code and Bankruptcy Rules 2002, 6004, and 6006 (A) Approving
Comprehensive Sale Process, (B) Approving Bid Procedures and Certain Bid Protections, (C)
Scheduling a Sale Hearing, (D) Approving Form and Manner of Notice Related Thereto, (E)
Authorizing Sale Free and Clear of All Liens, Claims, Interests and Encumbrances, (F)
Authorizing Assumption and Assignment of Certain Executory Contracts and Unexpired Leases
and Proposed Cure Amounts with Respect Thereto and (G) Granting Related Relief [Docket No.
---] (the “Bid Procedures Order”) approving these Bid Procedures. Pursuant to these Bid
Procedures, if any Qualified Bids are received before the Bid Deadline, an Auction, as described
herein, shall take place on October 6, 2021. The Bid Procedures Order establishes October 14,
2021 as the date the Bankruptcy Court will conduct a hearing (the “Sale Hearing”) to approve
the Sale.

        The Bid Procedures set forth herein describe, among other things, the manner in which
bidders and bids become “Qualified Bidders” and “Qualified Bids,” respectively (as defined
herein), the receipt and negotiation of bids received, the conduct of any Auction (as defined
herein), the ultimate selection of the Successful Bidder (as defined herein) and the Bankruptcy
Court’s approval thereof (collectively, the “Bidding Process”).



{AIWA/001/00062040.DOC/2}
Case 21-07702          Doc 59-1    Filed 08/26/21 Entered 08/26/21 17:43:49             Desc Exhibit
                                          1 Page 3 of 10



        Capitalized terms used but not defined herein have the meanings ascribed to such terms
in the Sale Motion.



                                  Sale of Assets as a Going Concern

       The Debtor is entertaining bids for sale of all or substantially all of its operating assets
(“Operating Assets”) at Auction.

        In addition, (i) the Successful Bidder shall assume the Assumed Liabilities as may be set
forth in any purchase agreement and (ii) the Debtor shall assume and assign any executory
contracts or unexpired leases to the Successful Bidder, as may be set forth in any purchase
agreement(s) accepted by the Debtor.

                                          “As Is, Where Is”

        Any sale transaction entered into with the Debtor for the Operating Assets shall be on an
“as is, where is” basis and without representations or warranties of any kind, nature, or
description by the Debtor, its agents, or estate, except as may be set forth in a purchase
agreement(s) with a Successful Bidder(s) approved by the Bankruptcy Court.

                             Free of Any and All Claims and Interests

        Any transaction entered into with the Debtor shall be free and clear of all liens, claims,
interests and encumbrances (collectively, the “Claims and Interests”) with such Claims and
Interests to attach to the net proceeds of the sale.

                                Participation and Bid Requirements

        The Debtor has received a bid from Aiwa Acquisitions, LLC (the “Stalking Horse”) to
purchase the Operating Assets that it has selected as the stalking horse bid (the “Stalking
Horse Bid”). Any other person or entity who wishes to participate in the Bidding Process (a
“Potential Bidder”) must become a Qualified Bidder. As a prerequisite to becoming a Qualified
Bidder, a Potential Bidder must deliver the following documents to the Debtor, William Avellone,
the subchapter V trustee (the “Trustee”), and Hilco IP Services, LLC, sale consultant and auctioneer
(“Hilco Streambank”) at the addresses set forth below, in advance of the Bid Deadline (as defined
below), in a form and substance acceptable to the Debtor and its advisors (the “Required Bid
Documents”):

        (a)      Evidence of the Potential Bidder’s financial ability to close a transaction, in a
                 form and substance acceptable to the Debtor in its sole discretion, in
                 consultation with the Trustee. Such evidence may take the form of, among
                 other things, current audited financial statements, bank statements, evidence of a
                 financing commitment, or such other documentation as the Debtor may accept in
                 its sole discretion;

        (b)      A letter stating that the Potential Bidder’s offer is irrevocable until immediately

{AIWA/001/00062040.DOC/2}                          2
Case 21-07702          Doc 59-1     Filed 08/26/21 Entered 08/26/21 17:43:49                Desc Exhibit
                                           1 Page 4 of 10



                 following the closing of the Sale, and setting forth (i) for the liabilities (if any) to
                 be assumed, (ii) any assets expected to be excluded from the transaction, and
                 (iii) the structure and financing of the transaction (including, but not limited to,
                 the sources of financing);

        (c)      A binding, executed and definitive copy of the form Asset Purchase Agreement
                 attached to the Sale Motion (the “APA”), together with all schedules thereto
                 marked to show changes (if any) to the APA and schedules that the Potential
                 Bidder proposes (a “Marked APA”), including the amount of consideration to be
                 paid;

        (d)      A good faith earnest money cash deposit (the “Deposit”) in an amount equal to ten
                 percent (10%) of its bid;

        (e)      evidence of corporate authority to enter into the transaction;

        (f)      An executed confidentiality agreement (a “Confidentiality Agreement”) in a
                 form and substance acceptable to the Debtor; and

        (g)      Any additional information reasonably requested by the Debtor or Trustee.

        A Potential Bidder (i) who delivers the documents described in the previous
subparagraphs above, (ii) whose financial information and credit-quality support or enhancement
demonstrate the financial capability of such Potential Bidder to consummate the Sale, if
selected as the Successful Bidder, (iii) who the Debtor determines is likely (based on
availability of financing, experience, and other considerations) to be able to consummate the
Sale within the time frame provided by the APA, and (iv) whose bid constitutes a “Qualified
Bid” pursuant to these Bid Procedures, shall be deemed a “Qualified Bidder.” For the
avoidance of doubt, upon the Stalking Horse’s payment of the Deposit), the Stalking Horse
will be a Qualified Bidder. As promptly as practicable after a Potential Bidder delivers all of
the materials required above, the Debtor shall determine whether such Potential Bidder is a
Qualified Bidder, consult with its advisors and the Trustee as may be appropriate, and shall
notify the Potential Bidder of the same.

        A bid will be deemed a “Qualified Bid” and considered by the Debtor only if the bid:

        (a)      is on terms and conditions (other than the amount of the consideration and the
                 particular liabilities being assumed) that are substantially similar to, and are not
                 materially more burdensome or conditional to the Debtor than, those contained
                 in the APA, and (ii) provides cash value on the closing date greater than
                 $200,000 more than the cash value of the Stalking Horse Bid (as defined
                 herein) as of the closing date;

        (b)      contains no contingencies of any type affecting the closing of the Sale, other than
                 Bankruptcy Court approval of the transaction;

        (c)      other than the Stalking Horse Bid, is not conditioned upon any bid protections
                 (such as a topping fee, termination fee, expense reimbursement, or similar type

{AIWA/001/00062040.DOC/2}                            3
Case 21-07702          Doc 59-1    Filed 08/26/21 Entered 08/26/21 17:43:49               Desc Exhibit
                                          1 Page 5 of 10



                 of payment);

        (d)      contains an acknowledgement and representation that the bidder: (i) has had an
                 opportunity to conduct any and all due diligence regarding the Debtor and its
                 assets and business prior to making its offer, (ii) has relied solely upon its own
                 independent review, investigation and/or inspection of any documents and/or the
                 business and assets of the Debtor in making its bid, and (iii) did not rely upon any
                 written or oral statements, representations, promises, warranties, or guaranties
                 whatsoever, whether express, implied, by operation of law or otherwise, regarding
                 the Debtor’s business or assets, or the completeness of any information provided
                 in connection therewith or the Auction, except as expressly stated in the APA;

        (e)      includes a list of any contracts or leases designated for assumption and
                 assignment, a list of Assumed Liabilities (if any), and a commitment to
                 consummate the transaction and the assumption of the Assumed Liabilities (if
                 any) within not more than fifteen (15) days after entry of an order by the
                 Bankruptcy Court approving such transaction;

        (f)      discloses (i) the identity of the Potential Bidder and each entity participating in
                 connection with the Potential Bidder and the complete terms of such participation,
                 and (ii) any other term sheets and other written or oral understandings between the
                 Potential Bidder and its affiliates on one hand, and any insider (as defined in section
                 101(31) of the Bankruptcy Code) of the Debtor, on the other; and

        (g)      is received by the Bid Deadline.

        All bids for a transaction must contemplate payment in cash, in full, of all amounts
due upon the closing of the transaction and provide adequate security for any obligations due
after the closing date acceptable to the Debtor after consultation with the Trustee. The
Debtor, in consultation with the Trustee, reserves the right to disqualify as an otherwise
Qualified Bid any bid that is not for cash, or does not otherwise comply with the above
requirements.

        Notwithstanding the foregoing, the Debtor shall have the right, in its sole and absolute
discretion, after consultation with the Trustee, to entertain bids that do not conform to one or
more of the requirements specified herein and deem such bids to be Qualified Bids; provided,
however, that no bid shall be deemed by the Debtor to be a Qualified Bid unless such bid
proposes a transaction that the Debtor determines, in its sole discretion after consultation with
the Trustee, has a minimum value of at least $200,000 more than the cash consideration of the
Stalking Horse Bid as of the closing date, including the assumption of the Assumed Liabilities
(if any), taking into account all material terms of any such bid. A Qualified Bid will be valued,
among other things, based upon factors such as the net value provided by such bid, the
likelihood and timing of consummating such transaction and any other factors that the Debtor
may deem relevant to the transaction. In addition, notwithstanding the foregoing, Aiwa
Holdings, LLC is entitled to participate in any Auction as a Qualified Bidder pursuant and
subject to the terms and provisions set forth below.



{AIWA/001/00062040.DOC/2}                           4
Case 21-07702          Doc 59-1   Filed 08/26/21 Entered 08/26/21 17:43:49              Desc Exhibit
                                         1 Page 6 of 10



        The Debtor reserves the right to cancel, and not conduct, the Auction (as defined below) if
the Debtor does not receive any Qualified Bids, other than the Stalking Horse Bid, by the Bid
Deadline. In such event, the Debtor will file a Notice of No Auction with the Bankruptcy Court,
and the previously scheduled Auction will be cancelled.

                                           Due Diligence

        Following execution of a Confidentiality Agreement, the Debtor shall afford each
interested party an opportunity to perform due diligence with respect to its business and assets.
Due diligence access may include access to the Debtor’s online due diligence data room and
management presentations as may be scheduled by the Debtor, on-site inspections, and such
other matters which an interested party may reasonably request and as to which the Debtor, in
its sole discretion, may agree. The Debtor shall designate an employee or other representative
to coordinate all reasonable requests for additional information and due diligence access from
interested parties. No due diligence shall continue after the Bid Deadline. The Debtor may, in
its discretion, coordinate diligence efforts such that multiple interested parties have
simultaneous access to due diligence materials and/or simultaneous attendance at management
presentations.

        Each Qualified Bidder shall be deemed to acknowledge and represent that (i) it has had an
opportunity to conduct any and all due diligence regarding the Debtor’s business and assets prior
to making its offer, (ii) it has relied solely upon its own independent review, investigation, and/or
inspection of any documents and/or the business and assets in making its bid, (iii) it did not rely
upon any written or oral statements, representations, promises, warranties, or guaranties
whatsoever, whether express, implied, by operation of law or otherwise, regarding the business or
assets, or the completeness of any information provided in connection therewith, the Bidding
Process or the Auction (as defined herein), except, as to any Stalking Horse, as expressly stated in
the APA, and as to a Successful Bidder other than a potential Stalking Horse, as expressly stated in
the definitive agreement with such Successful Bidder approved by the Bankruptcy Court, and
(iv) that it has not engaged and will not engage in collusion in connection with the bidding
process at any time.

                                            Bid Deadline

        A Qualified Bidder (other than the Stalking Horse) who desires to make a bid shall
deliver written copies of its bid to each of the following, no later than 12:00 Noon Central Time
on October 4, 2021 (the “Bid Deadline”):

Counsel to the Debtor:                                 Trustee
FrankGecker LLP                                        William Avallone
1325 West Washington Blvd., Ste. 5 G-H                 Chartered Management Company
Chicago, Illinois 60607                                10 S. Riverside Plaza, Suite 875
Attn: Jeremy C. Kleinman                               Chicago, Illinois 60606
Email: jkleinman@fgllp.com                             Email: bill.avellone@charteredmgt.com




{AIWA/001/00062040.DOC/2}                          5
Case 21-07702          Doc 59-1    Filed 08/26/21 Entered 08/26/21 17:43:49                Desc Exhibit
                                          1 Page 7 of 10



Sale Consultant and Auctioneer
Hilco Streambank
1500 Broadway, Ste. 810
New York, NY 10036
Attn: Gabriel Fried, Richelle Kalnit, and
Jordon Parker
Email: gfried@hilcoglobal.com;
rkalnit@hilcoglobal.com; and
jparker@hilcoglobal.com



                            Stalking Horse Declaration and Break-Up Fee

        As set forth in the Sale Motion, the Debtor has agreed after, consulting with the Trustee,
and subject to Bankruptcy Court approval, to provide a break-up fee to the Stalking Horse on
account of the Stalking Horse Bid, in an amount not to exceed 3% of the minimum value of such
purchaser’s transaction consideration, as the same will further the goals of the Bid Procedures by
setting a floor which all other Qualified Bids must exceed (the “Break-Up Fee”). The Break-Up
Fee shall only be payable if (i) the Stalking Horse, being ready, willing and able to close its
transaction, is not the Successful Bidder at the Auction, (ii) the Bankruptcy Court authorizes the
Debtor to enter into an alternative transaction, and (iii) such alternative transaction actually closes.
Notwithstanding the foregoing, if the Stalking Horse becomes a Back-up Bidder at an amount in
excess of its Stalking Horse Bid, and the Successful Bidder fails to close, the Stalking Horse shall
be entitled to a credit of the Break Up Fee to be applied against any amounts it pays in excess of
the Stalking Horse Bid. Payment of the Break-Up Fee shall otherwise be governed by the terms
and provisions of the Bid Procedures Order.

                                                 Auction

        If the Debtor receives at least one Qualified Bid, an auction (the “Auction”) will be
conducted, upon notice to all Qualified Bidders who have submitted Qualified Bids, at 12:00
p.m. (prevailing Central Time) on October 6, 2021 via Zoom Videoconference, with instructions
provided to each Participating Party (defined below), in accordance with the following
procedures:

        (a)      Only the following persons shall be entitled to attend the Auction: (i)
                 professionals and principals or members of the Debtor, including Hilco
                 Streambank, (ii) the Trustee, (iii) Counsel to Aiwa Holdings LLC, (iv)
                 representative of the United States Trustee for the Northern District of Illinois (the
                 “U.S. Trustee”), and (v) professionals and principals or members of any Qualified
                 Bidder who has timely submitted a Qualified Bid (collectively, the “Participating
                 Parties”). Only Qualified Bidders will be entitled to make any subsequent
                 Qualified Bids at the Auction.

        (b)      At least two (2) Business Days prior to the Auction, each Qualified Bidder who has
                 timely submitted a Qualified Bid must inform the Debtor and the Trustee whether

{AIWA/001/00062040.DOC/2}                           6
Case 21-07702          Doc 59-1    Filed 08/26/21 Entered 08/26/21 17:43:49              Desc Exhibit
                                          1 Page 8 of 10



                 it intends to participate in the Auction. At the commencement of the Auction,
                 Qualified Bidders in attendance will be informed of which Qualified Bid the
                 Debtor believes is the highest or otherwise best offer, and from which bidding will
                 begin.

        (c)      All Participating Parties shall be entitled to be present for all Subsequent Bids (as
                 defined below) with the understanding that the true identity of each bidder shall
                 be fully disclosed to all other bidders and that all material terms of each
                 Subsequent Bid shall be fully disclosed to all Participating Parties throughout
                 the entire Auction, unless the Debtor, in its sole discretion, after consultation
                 with the Trustee, determines to modify the procedures of the Auction.

        (d)      The Debtor may employ and announce prior to or during the Auction additional
                 procedural rules that are reasonable under the circumstances (e.g., the amount of
                 time allotted to make Subsequent Bids) for conducting the Auction, provided that
                 such rules are not inconsistent with these Bid Procedures, the Bankruptcy Code,
                 or any order of the Bankruptcy Court entered in connection herewith, and after
                 consulting with the Trustee regarding the same. For the avoidance of doubt, and
                 for the purposes of illustration only, the Debtor, in its sole discretion, after
                 consultation with the Trustee, and without any further court approval, may decide
                 to modify the procedures of the Auction in any way, including but not limited to,
                 moving at any time (whether before or during the Auction) to a sealed bid auction
                 format, or a combination of open and sealed bid auction format, for as many (or as
                 few) rounds as it may designate.

        (e)      Bidding at the Auction shall begin with the highest or otherwise best Qualified
                 Bid as identified by the Debtor at the onset of the Auction (the “Baseline Bid”)
                 and continue in minimum increments of at least $25,000.00 (which increments
                 may be increased or decreased by the Debtor, in its sole discretion, in
                 consultation with the Trustee) higher than the previous bid or bids (“Subsequent
                 Bids”). The Auction shall continue in one or more rounds of bidding and shall
                 conclude after each participating bidder has had the opportunity to submit one or
                 more additional Subsequent Bids with full knowledge and written confirmation
                 of the then-existing highest bid or bids.

       The Debtor shall maintain a transcript of the proceedings at the Auction, including the
Baseline Bid, all Subsequent Bids and the Successful Bid (as defined below).

                                     Selection Of Successful Bid

       At the conclusion of the Auction, or as soon thereafter as practicable, the Debtor, in
consultation with the Trustee, shall select the highest or otherwise best Qualified Bid received
at the Auction (the “Successful Bid”) after taking into account such factors as the Debtor
deems pertinent including, but not limited to, facts affecting the speed and certainty of
consummating the transaction the minimum value of the bid and receiving the value
contemplated therein, as well as the financial wherewithal of the bidder making such bid (the
“Successful Bidder”).

{AIWA/001/00062040.DOC/2}                           7
Case 21-07702          Doc 59-1   Filed 08/26/21 Entered 08/26/21 17:43:49              Desc Exhibit
                                         1 Page 9 of 10



       The Debtor shall enter into the transaction representing the highest or otherwise best
Qualified Bid with the Successful Bidder, upon approval of such Successful Bid by the
Bankruptcy Court at a hearing to be conducted at 9:30 a.m. (prevailing Central time) on
September 30, 2021 (the “Sale Hearing”).

        All bidders at the Auction will be deemed to have consented to the core jurisdiction of
the Bankruptcy Court and waived any right to a jury trial in connection with any disputes
relating to the Auction, the Sale and the construction and enforcement of any purchase
agreement.

                                          Back-Up Bidder

        If there is an Auction, the Qualified Bidder that submits the second highest Bid at the
Auction, as determined in the Debtor’s sole discretion, shall be required to serve as the back-up
bidder (the “Back-Up Bidder”) and keep such Back-Up Bidder’s highest Bid (the “Back-Up
Bid”) open and irrevocable until the earlier of (i) 5:00 p.m. (prevailing Central Time) on the
date which is twenty-one (21) days after the date of the Sale Hearing, and (ii) the closing of the
transaction with the Successful Bidder (the “Outside Back-Up Date”). If, following the Sale
Hearing and prior to the Outside Back-Up Date, the Successful Bidder fails to consummate an
approved transaction because of a breach or failure to perform on the part of such Successful
Bidder, the Back-Up Bidder will be deemed to have the new Successful Bid, and the Debtor will
be authorized, without further order of the Bankruptcy Court, to consummate the transaction with
the Back-Up Bidder. The Debtor will provide notice to the prior designated Successful Bidder
and the Trustee of any failure by the Successful Bidder to close the transaction and the
election to proceed to close a transaction with the Back-Up Bidder.

                                         Right to Credit Bid

        Any creditor that has a valid, perfected and enforceable security interest (a “Security
Interest”) in the Debtor’s assets (any such creditor, a “Secured Party”) shall have the right to make
one or more credit bids of all or any portion of the secured claim(s) held by such Secured Party at
the Auction to the full extent permitted by section 363(k) of the Bankruptcy Code (a “Credit
Bid”). To qualify to Credit Bid, a Secured Party must be a Qualified Bidder and a Credit Bid
must qualify as a Qualified Bid. For the avoidance of doubt, among all other requirements
contained herein, a Secured Party must submit a Deposit and proof of its financial wherewithal
as described herein in order for its bid to be considered a Qualified Bid. Aiwa Holdings, LLC
is deemed to be a Qualified Bidder and shall be permitted to Credit Bid in an amount up to
$3.5 million, which Credit Bid shall be deemed a Qualified Bid, without prejudice to its ability
to seek authorization from the Bankruptcy Court to make a Credit Bid in a higher amount, or
as may subsequently be agreed to by the Debtor and disclosed at the start of the Auction.

                                             The Sale Hearing

       The Sale Hearing is currently scheduled to take place before the Honorable Deborah L.
Thorne, United States Bankruptcy Judge, on October 14, 2021 at 9:30 a.m. (prevailing Central
Time) in the United States Bankruptcy Court for the Northern District of Illinois, Eastern
Division, via Zoom Videoconference. The Sale Hearing may be adjourned or rescheduled by the


{AIWA/001/00062040.DOC/2}                          8
Case 21-07702          Doc 59-1    Filed 08/26/21 Entered 08/26/21 17:43:49               Desc Exhibit
                                         1 Page 10 of 10



Debtor without notice other than by an announcement made at the Sale Hearing.

        The Debtor will not be bound by a Successful Bid or a Back-up Bid unless and until the
Bankruptcy Court has approved the same. Following Bankruptcy Court approval of a
transaction with the Successful Bidder, if the Successful Bidder fails to consummate the
transaction for any reason, then the Back-Up Bidder will be deemed to be the Successful Bidder
and the Debtor will enter into a transaction with the Back-Up Bidder on the terms of the Back-
up Bid without any further motion or Order of the Bankruptcy Court, and the Debtor may pursue
any and all available remedies against the Successful Bidder in connection with its failure to
consummate the Sale.

        The Deposit (together with interest, if any, thereon) of the Back-Up Bidder will not be
returned until two (2) business days following the closing of the Sale. The Deposit (together
with interest, if any, thereon) of all other Qualified Bidders will be returned within 48 hours of the
Auction. The Deposit of the Successful Bidder (together with interest, if any, thereon) shall be
applied against the payment of the transaction consideration upon the closing of the transaction.
In the event a Bidder fails to close as a result of its own default, its Deposit shall be released to,
and retained by, the Debtor.

                                        Reservation Of Rights

         Notwithstanding any term to the contrary herein, the Debtor, in consultation with the
Trustee, reserves the right to: (i) modify the Bid Procedures at any time (including during the
Auction); (ii) determine which Qualified Bid, if any, is the highest or otherwise best offer; and (iii)
reject at any time, any bid that is: (a) inadequate or insufficient (in the Debtor’s sole and absolute
discretion); (b) not in conformity with the requirements of the Bankruptcy Code, the Bid
Procedures, or the terms and conditions of the APA; or (c) contrary to the best interests of the
Debtor, its estate, and creditors as determined by the Debtor in its sole discretion.




{AIWA/001/00062040.DOC/2}                           9
